Title: To Thomas Jefferson from Henry R. Graham, 10 July 1802
From: Graham, Henry R.
To: Jefferson, Thomas


          
            Honord Sir
            Fort Stoddert 10th July. 1802
          
          I shall not attempt to apologize for addressing you the motives by which I am actuated sufficiently relieve my mind from any sence of impropriety in applying to the principal of a free nation in the cause of Injured Worth. and will I am confident plead my excuse with him,—
          Among those who have fallen victims to the system heretofore established is a Gentleman in the neighbourhood of Washington Ky. by the name of Wm. Hy. Beaumont by birth an Englishman altho a long time in the United States. and one of the few of that nation whoz republican principals have been uniform, he formerly edited a Newspaper in the back part of Pennsylvania from whence I understand he was obliged to retrie[t] owing to the persicution he met with from a junto headed by Judge Addison whoz systim it waz to repress every Republican Press, in Kentucky he also edited a paper, but the implacable resentment of his persecutors purs[uing him] and money being scarse in the state, and having a large family to support, at the end of two years, He found himself unable to continue the publication, and disposed of his right in it to satisfy his creditors—To support his family he has since attempted to institute an academy on a different plan from the generality of schools in the state, but the country was not ripe for such an undertaking, and he waz obliged to terminate it with considerable loss. He is now struggleing in Poverty and though calculated to become a useful member of society and desirous of Provideing by his honest endeavours for a deserving family, He finds himself unable to get into any business that will afford them bread, from Principal I believe him opposed to making any applycation that might relieve him but it strikez me that his case is a hard one and should be known, I can look on him in no other light, but as a Martyr to Republicanism.
          His edducation has been a good one. He has been ever thought a man of talents, and his character will stand the test of enquiry
          I presume from the place of Mr. Beaumonts former residence he cannot be unknown to Mr. Gallatin and the members of Congress from the western country
          I have presumed Sir to state this case to you, Hopeing that in some future arrangements which may be deemed necessary to mak this poor man be thought of. It may not now be amiss, briefly to inform you who I am that have thus taken the liberty of introduce to you anoth. but I [will] hope, if I have been guilty of a presumption in endeavouring to render a service (perhaps the last that I shall ever have in my power) to a much respected Friend, you will forgive me—Either to Mr. S. T. Mason Mr. Rd. Brent or Mr. Jn. Fowler I refer you for any information you may Honor me by wishing for. relative to myself let it suffice for me to say that I waz born in Virginia and have the Honor to bear a commission in the Army of the United States (tho. but a second Lieutenant) Should you confer on me a single line in return, it shall ever be gratefully remembered by Sir Most Respectfully Your Obediant Servant
          
            H. R. Graham
          
        